     Case 3:16-cv-02792-JAH-BLM Document 53 Filed 04/17/20 PageID.712 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 16cv2792-JAH(BLM)
11    WILLIAM BECKMAN AND LINDA GANDARA,
      individuals, on behalf of themselves, and all
12                                                           ORDER GRANTING APPLICATION FOR
      persons similarly situated,
                                                             EXTENSION OF TIME FOR
13                                          Plaintiff,       PRESENTATION OF DISPUTES AND
                                                             PERMISSION TO SATISFY MEET AND
14    v.                                                     CONFER EFFORTS BY TELEPHONE
15    ARIZONA CANNING COMPANY, LLC AND
                                                             [ECF No. 52]
16    DOES 1-10

17                                      Defendants.

18

19          On April 15, 2020, Defendant filed an Application for Extension of Time for Presentation
20   of Disputes Regarding Plaintiff’s Discovery Responses and Permission to Satisfy Meet and Confer
21   Requirements by Telephone. ECF No. 52. Defendant seeks modification of Judge Major’s
22   Chambers Rule V(A) requiring counsel to meet and confer in person if they are in the same
23   county.   Id. at 4.   In support, Defendant states that the current COVID-19 pandemic has
24   impacted counsels’ ability “to conduct a prompt and in-person meet and confer.” Id. at 4.
25   Defendant also seeks to continue the deadlines for bringing a motion to compel responses to
26   Defendant’s written discovery and supplementation of Plaintiffs’ Rule 26(e) disclosures to May
27   12, 2020. Id. In support, Defendant states that it has not received any discovery responses
28   from Plaintiff Gandara and that such responses were due to be served on March 30, 2020. Id.

                                                         1
                                                                                     16cv2792-JAH(BLM)
     Case 3:16-cv-02792-JAH-BLM Document 53 Filed 04/17/20 PageID.713 Page 2 of 2



1    at 2.   Defendant further states that there is a dispute regarding this deadline.1 Id. at n1.

2    Defendant also states that it received Plaintiff Beckman’s responses to Defendant’s written

3    discovery on March 27, 2020, identified numerous deficiencies, spoke with Plaintiffs’ counsel on

4    April 9, 2020, and followed up with a letter to Plaintiffs’ counsel on April 10, 2020, but that the

5    parties need additional time to meet and confer before initiating a dispute call with chambers.

6    Id. at 2-3. Finally, Defendant states that “the parties continue to have a dispute over Plaintiffs’

7    Rule 26(e) Disclosures.” Id. at 3-4.

8            Good cause appearing, Defendant’s motion is GRANTED as follows:

9            1. Counsel for the parties may satisfy the meet and confer requirements of Chambers

10              Rule V(A) telephonically.

11           2. Defendant’s deadline to bring a discovery dispute related to Plaintiff’s Rule 26(a)

12              disclosures and Rule 26(e) obligations is continued to May 12, 2020.

13           3. Defendant’s deadline to bring a discovery dispute related to Plaintiff Beckman’s March

14              25, 2020 discovery responses is continued to May 12, 2020.

15           4. Defendant’s deadline to bring a discovery dispute related to Plaintiff Gandara’s not-

16              yet-served discovery responses is continued to May 12, 2020.

17           IT IS SO ORDERED.

18   Dated: 4/17/2020

19

20

21

22

23

24

25

26   1
      Plaintiff Gandara believed that Defendant extended the time for her to respond three times to
27   April 30, 2020, however, it is Defendant’s position that it only granted two extensions of time
     and the responses were due on March 30, 2020. ECF No. 52 at n.1.
28

                                                     2
                                                                                      16cv2792-JAH(BLM)
